Case: 14-50919       Document: 00513303061         Page: 1     Date Filed: 12/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-50919
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         December 10, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

RUBEN A. VAZQUEZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1923-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ruben A. Vazquez was convicted through a jury trial of receipt, and
distribution of, child pornography, in violation of 18 U.S.C. § 2252A(a)(2) and
(b)(1); and of accessing, with intent to view, child pornography, in violation of
18 U.S.C. § 2252A(a)(5)(B) and (b)(2). Sentenced, inter alia, to 300 months’
imprisonment, he challenges the sufficiency of the evidence for the distribution




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50919    Document: 00513303061     Page: 2   Date Filed: 12/10/2015


                                 No. 14-50919

conviction, maintaining he did not knowingly distribute files containing child
pornography.
      This court reviews preserved sufficiency-of-the-evidence challenges de
novo, viewing both circumstantial and direct evidence “in the light most
favorable to the government, with all reasonable inferences and credibility
choices to be made in support of the jury’s verdict”. E.g., United States v.
Njoku, 737 F.3d 55, 62 (5th Cir. 2013), cert. denied 134 S. Ct. 2319 (2014). In
so doing, at issue is “whether a rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt”. Id.
      Evidence presented at trial showed Vazquez used the Ares peer-to-peer
(P2P) program to view and download images and videos containing child
pornography. Vazquez told investigators he used the Ares program, and stated
he knew others could access items he had downloaded.          Other witnesses
testified the primary purpose of the Ares network, or any P2P network, is to
share files. In addition, during the installation process, the Ares software
provides multiple warnings files will be shared. Vazquez was sharing nearly
500 files of all kinds, and estimated to agents he once possessed as many as
1,000 images and 100 videos of child pornography. He placed certain files
within suggestively named folders on the network, from which it could be
inferred that he intended to allow access to other users seeking child
pornography. Finally, there was testimony indicating that Vazquez generally
was knowledgeable about computers.
      In United States v. Richardson, this court concluded “downloading [files]
. . . from a [P2P] computer network and storing them in a shared folder
accessible to other users on the network amounts to distribution”. 713 F.3d
232, 236 (5th Cir.), cert. denied 134 S. Ct. 230 (2013). Here, Vazquez admitted
he knew others could access the files; accordingly, a reasonable jury could have



                                       2
    Case: 14-50919    Document: 00513303061    Page: 3   Date Filed: 12/10/2015


                                No. 14-50919

inferred that evidence was sufficient to establish beyond a reasonable doubt
that he knowingly distributed child pornography.         See United States v.
Roetcisoender, 792 F.3d 547, 552 (5th Cir. 2015); Njoku, 737 F.3d at 62.
      AFFIRMED.




                                      3